internal_revenue_service number release date index number ------------------------------------------------------- ----------------------------------- ---------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-105763-07 date date legend date taxpayer trust x foundation month month date state state court date date state statute state statute case dear ---------- ----------------- ------------------------- ------------------------------------------------------- -- ------------------------ ------------------ ------------- ------------------- ------------- --------------------------------------------------------------------------------- ------- ------------------ ----------------- -------------------------------------------- ------------------------------------- ------------------------------------------------------------ this is in response to your letter dated date in which you requested rulings regarding the proposed reformation of a charitable_remainder_unitrust crut the facts presented and representations made are as follows on date taxpayer created trust by its terms trust is an irrevocable net_income with makeup charitable_remainder_unitrust nimcrut plr-105763-07 article of trust provides that in each taxable_year of the trust until taxpayer’s death the trustee shall pay the unitrust_amount to taxpayer after taxpayer’s death the unitrust_amount is to be paid to taxpayer’s children for a term of ten years or until the death of the last surviving term recipient if that occurs sooner than the expiration of the ten year term the unitrust_amount is defined as the lesser_of i the trust income for the taxable_year as defined in sec_643 and ii x percent of the net fair_market_value of the trust assets valued as of the first day of each taxable_year of the trust article provides that in each taxable_year of the trust a deficiency payable amount shall be computed the deficiency payable amount is equal to the lesser_of i the amount by which the income of the trust for such year exceeds the fixed percentage amount for such taxable_year and ii the deficiency computed as of such taxable_year in each taxable_year in which the income of the trust exceeds the fixed percentage amount the deficiency payable amount plus the fixed percentage for such taxable_year shall be paid to the unitrust recipient for the taxable_year article provides that upon termination of the noncharitable interests the trustee shall distribute all of the remaining principal and income of the trust to foundation article provides for the selection of alternate charitable beneficiaries in the event foundation is not an organization described in sec_170 sec_170 sec_2055 and sec_2522 upon the termination of the noncharitable interests trust was created as a result of a planned giving solicitation by foundation the trustee and remainder beneficiary of trust trust was drafted by counsel for foundation from the creation of trust through month foundation in its capacity as trustee made unitrust payments to taxpayer in the amount of x percent of the net fair_market_value of trust determined annually trust was created by taxpayer with the assistance of foundation’s planned giving officer pgo pgo also managed the operation of trust until he vacated the position in month a new planned giving officer pgo was hired to fill the position vacated by the pgo shortly after taking the position the new pgo was asked to review planned gifts in place at that time during the review process the pgo discovered that although the trust instrument of trust created a nimcrut the trust had been treated as a standard payment unitrust since its inception foundation’s legal counsel advised foundation that it would have to recapture the excess payments to taxpayer in order to keep the trust in compliance with the requirements of sec_664 plr-105763-07 the vice president of foundation and the pgo later discussed this issue with taxpayer taxpayer expressed surprise that there had been excess distributions from trust and contended that he was entitled to an annual distribution of x percent of the net fair_market_value of the trust assets taxpayer further contended that foundation had provided him with information that specifically referred to distributions of x percent and that he was not advised prior to the execution of trust that the distribution would be the lesser_of the trust’s income for the year and x percent of the net fair_market_value of the trust assets foundation and taxpayer entered into discussions regarding the repayment of the excess payments made to taxpayer but the parties reached an impasse in order to avoid protracted litigation the parties entered into a settlement agreement in which they agreed to seek a judicial reformation of trust from a nimcrut into a standard crut with an x percent payout the settlement agreement was conditioned on the following i that the attorney_general of state approve or waive any objection to the reformation of trust ii that state court approve the requested reformation and iii that the internal_revenue_service service issue a favorable private_letter_ruling that trust will retain its qualification as a charitable_remainder_unitrust under sec_664 following the reformation on date foundation filed a petition in state court seeking to reform trust from a nimcrut into a standard x percent crut all of the trust beneficiaries consented to the proposed reformation on date the attorney_general of state waived any objection to the reformation on date state court issued an order approving the reformation of trust based upon a mistake at the time the trust was executed the order was conditioned upon the parties obtaining of a favorable private_letter_ruling from the service that the reformation would not disqualify trust as a crut under sec_664 the evidence provided in support of the reformation includes but is not limited to the following items that were prepared for taxpayer by foundation prior to the creation of trust i promotional materials and charts describing a standard x percent crut ii computations for the value of the remainder_interest in trust based on an x percent annual unitrust payment iii projected rates of return for taxpayer based on an x percent annual unitrust payment you now request the following rulings the judicial reformation of trust ab initio does not violate sec_664 the continuing qualification of trust under sec_664 is not adversely affected by the judicial reformation plr-105763-07 the judicial reformation of trust does not result in an act of self-dealing ruling sec_1 and sec_664 provides that for purposes of sec_664 a charitable_remainder_unitrust is a_trust - a from which a fixed percentage which is not less than percent nor more than percent of the initial net fair_market_value of all property placed in trust is to be paid not less frequently than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or a part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined in sec_664 and d with respect to each contribution of property to the trust the value determined under sec_7520 of the remainder_interest passing to charity is at least percent of the initial net fair_market_value of all property placed in the trust sec_664 provides that notwithstanding the provisions of sec_664 and b the trust instrument may provide that the trustee shall pay the income_beneficiary for any year - a the amount of the trust income if such amount is less than the amount required to be distributed under sec_664 and b any amount of the trust income which is in excess of the trust amount required to be distributed under sec_664 to the extent that by reason of sec_664 the aggregate of the amounts paid in prior years was less than the aggregate of such required amounts sec_1_664-3 of the income_tax regulations provides in part that a charitable_remainder_trust may not be subject_to a power to invade alter amend or revoke for the beneficial use of a person other than an organization described in sec_170 in 387_us_456 the court considered whether a state trial court's characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it plr-105763-07 finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court state statute provides that if all beneficiaries to an irrevocable_trust consent they may compel modification or termination of the trust upon petition to the court state statute provides that when through fraud or a mutual mistake of the parties or a mistake of one party which the other at the time knew or suspected a written contract does not truly express the intention of the parties it may be revised on the application of a party aggrieved so as to express that intention so far as it can be done without prejudice to rights acquired by third persons in good_faith and for value under state law trial courts have the power to reform a_trust agreement based on mistake but may not create a new trust instrument under the theory of reformation case a modification or reformation of a charitable_remainder_trust does not violate sec_664 if the modification or reformation is necessary to conform the trust instrument to the grantor’s intent in this case an examination of the trust instrument and the other evidence presented indicates that the provisions of trust as originally drafted are contrary to the intent of taxpayer based on an analysis of the facts submitted and the representations made we sec_4941 imposes an excise_tax on each act of self-dealing between a have determined that state court’s date reformation of trust is consistent with applicable state law as it would be applied by the highest court of the state we therefore conclude that the judicial reformation of trust from a nimcrut into a standard x percent crut does not violate sec_664 further the judicial reformation of trust will not adversely affect trust's qualification as a valid crut under sec_664 ruling disqualified_person and a private_foundation indirect transfer to or for the use by or for the benefit of a disqualified_person of the income or assets of a private_foundation foundation includes a substantial_contributor to the foundation including the creator of a_trust the foundation_manager including a trustee and the members of the family of those individuals sec_4946 provides the term disqualified_person with respect to a private sec_4941 provides that the term self dealing means any direct or sec_4947 provides in pertinent part that in the case of a_trust which is not sec_4946 provides that the term disqualified_person with respect to a plr-105763-07 private_foundation includes a substantial_contributor to the foundation including the creator of a_trust the foundation_manager including a trustee and a member_of_the_family of any such individual exempt from tax under sec_501 not all of the unexpired interests in which are devoted to charitable purposes and which has amounts in trust for which a charitable deduction was allowed sec_4941 applies as if such trust were a private_foundation amounts payable under the terms of such trust to noncharitable income beneficiaries provides in essence that payments of income by a crut to its individual income beneficiaries do not result in any_tax on self-dealing under sec_4947 sec_4947 provides that sec_4947 shall not apply with respect to any sec_53_4947-1 of the foundation and similar excise_taxes regulations trust is a split-interest trust described in sec_4947 as such trust is subject_to the provisions of sec_4941 and certain other provisions as if it were a private_foundation the income_beneficiary taxpayer is a disqualified_person with respect to trust within the meaning of sec_4946 by virtue of taxpayer being the creator of trust sec_507 defines the term substantial_contributor to include the creator of the trust we find that there is no self-dealing resulting from the state court reformation of the trust document by virtue of state court’s finding of a mistake at the time of the execution of the trust and based on the no position pleading to the litigation by the attorney_general of state accordingly we rule that the judicial reformation of trust does not result in an act of self-dealing within the meaning of sec_4941 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-105763-07 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan senior technician reviewer branch passthroughs special industries enclosures copy for purposes
